DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose a dielectric substrate for an antenna of a hearing device with multiple channels containing solid and liquid dielectric components.
The examiner does not see any motivations in combining the prior art of record to achieve the claimed limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 1, 12, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tinaphong (20130188812) and further in view of Nakatsu (20140306846).
Regarding claim 1, 15, Tinaphone discloses an ear-worn electronic device (Fig 1, BTE hearing device 2 having an earbud 48 which is obviously to be inserted into the user’s ear canal) obviously configured to be worn by a wearer, comprising: a housing configured to be supported at wearer’s ear (Obviously the BTE hearing devices are to be supported at the user’s ear) ; a processor disposed in the housing; a speaker or a receiver operably coupled to the processor; a radio frequency transceiver disposed in the housing and operably coupled to the  processor (Paragraph 0028 discloses “The speaker outputs 66 of the Bluetooth.TM. integrated circuit 60 are connected to the internal miniature speaker 38. Transmissions received by the microstrip antenna 64 are processed by the integrated circuit 60 and then output to the user through the miniature speaker 38.” Also “The audible sounds are then encoded by the integrated circuit's internal signal processor and are sent wirelessly to an external Bluetooth.TM.-capable device, such as an iPhone.TM. device or Blackberry.TM. device, via the microstrip antenna 64. The microstrip antenna 64 also receives wireless transmissions from the external device” which shows the transceiver capability of the antenna); and an antenna disposed on or in the housing and operably coupled to the transceiver (As mentioned above).
 
Nakatsu discloses a micro strip antenna comprising a radiating element; a ground plane; and a substrate disposed between the radiating element and the ground plane, the substrate comprising a dielectric gel or a dielectric liquid (Paragraph 0028 discloses “The dielectric substrate 10 is an antenna substrate configured to include a dielectric layer 11 made of a dielectric having a small dielectric constant, and a ground layer 12 made of a conductor, and on the dielectric layer 11, the radiating patterns 2 and the connecting pattern 3 are formed. The ground layer 12 is formed so as to cover the entire back surface of the dielectric substrate 10, and forms an earth plate. “ Also, Paragraph 0040 discloses “In addition, as the resin member forming the dielectric layer 11, polyimide resin (PI) or liquid crystal polymer (LCP) can also be used.”).
Since both Tinaphong and Nakatsu disclose a microstrip antenna it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the specific structure of the Nakatsu in the teachings by Tinaphone. The motivation for this would have been to “provide a microstrip antenna that can radiate electromagnetic waves in two or more different directions while suppressing manufacturing costs” (Nakatsu, paragraph 0007) for the hearing device of Tinaphone.
Regarding claim 12, 19, Tinaphone and Nakatsu disclose the limitations of claims 1, 15. The combination further discloses that the transceiver and the antenna are configured to operate within a 2.4 GHz ISM frequency band (Tinaphong, paragraph . 
Claims 8-11, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tinaphong (20130188812) and further in view of Nakatsu (20140306846) and Maxwell (20120280870).
Regarding claim 8-11, 13, 18, Tinaphone and Nakatsu disclose the limitations of claims 1, 15. However, the combination does not disclose that the antenna is designed to resonate at a specified operating frequency or band of frequencies in response to the substrate having a predetermined dielectric constant; and the dielectric gel or the dielectric liquid has a dielectric constant that allows the substrate to achieve the predetermined dielectric constant.
Maxwell disclose a microstrip patch antenna (Paragraph 0021 dislcoses a microstrip patch antenna) designed to resonate at a specified operating frequency or band of frequencies in response to the substrate having a predetermined dielectric constant; and the dielectric gel or the dielectric liquid has a dielectric constant that allows the substrate to achieve the predetermined dielectric constant (Paragraph 0005 discloses “The present invention relates to tunable antennas and methods for tuning the operating resonant frequency of an antenna. An exemplary embodiment of the present invention provides a tunable liquid core patch antenna comprising a top-side patch, a ground plan and a liquid core substrate positioned substantially between the top-side patch and the ground plane. The liquid core substrate can comprise a first liquid having a first dielectric constant and a second liquid having a second dielectric constant greater 
Since both Tinaphong and Nakatsu, and Maxwell disclose a microstrip antenna it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the tunable antenna of Maxwell in the teachings by  Nakatsu and Tinaphone. The motivation for this would have been providing a tunable antenna to achieve optimal signal receiving capabilities by the device.
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tinaphong (20130188812) and further in view of Nakatsu (20140306846) and Polinske (20180124528).
Regarding claim 14, Tinaphone and Nakatsu disclose the limitations of claim 1. However, the combination does not disclose that the antenna is planar inverted F antenna.

Since both Tinaphong and Nakatsu, and Polinske disclose a microstrip antenna it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the planar inverted F antenna of Polinske in the teachings by  Nakatsu and Tinaphone. The motivation for this would have been providing a suitable effective antenna for the device of the combination due to their low profile, and have a generally omnidirectional radiation pattern in free space (Polinske, paragraph 0031).
Claim 17, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (20080056520) and further in view of Nakatsu (20140306846).
Regarding claims 17, 20, 21, Christensen disclose an in the ear hearing device (Fig 1) obviously configured to be worn by a wearer, comprising: a housing configured to be supported at wearer’s ear (Obviously the hearing devices are to be supported at the user’s ear) ; a processor (Fig 1, Processor 4) disposed in the housing; a speaker or a receiver operably coupled to the processor (Fig 1, speaker 5); a radio frequency According to the invention the antenna is tuned to radiate and/or receive electromagnetic energy” which indicated that the antenna obviously connected to a transceiver) disposed on the housing and operably coupled to the  processor (Paragraph 0021 discloses “Also the hearing aid will comprise a transmission and/or reception circuit in order to feed/receive electromagnetic energy to/from the antenna. This circuit is connected to the antenna and to the signal processing part 4); and an antenna disposed on or in the housing and operably coupled to the transceiver (Fig 4 As mentioned above patch antenna 17).
However, Christensen does not disclose that the antenna comprising: a radiating element; a ground plane; and a substrate disposed between the radiating element and the ground plane, the substrate comprising a dielectric gel or a dielectric liquid. 
Nakatsu discloses a micro strip antenna comprising a radiating element; a ground plane; and a substrate disposed between the radiating element and the ground plane, the substrate comprising a dielectric gel or a dielectric liquid (Paragraph 0028 discloses “The dielectric substrate 10 is an antenna substrate configured to include a dielectric layer 11 made of a dielectric having a small dielectric constant, and a ground layer 12 made of a conductor, and on the dielectric layer 11, the radiating patterns 2 and the connecting pattern 3 are formed. The ground layer 12 is formed so as to cover the entire back surface of the dielectric substrate 10, and forms an earth plate. “ Also, Paragraph 0040 discloses “In addition, as the resin member forming the dielectric layer 11, polyimide resin (PI) or liquid crystal polymer (LCP) can also be used.”).
.
Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tinaphong (20130188812) and further in view of Nakatsu (20140306846) and Maxwell (20120280870).
Regarding claim 22, Christensen and Nakatsu disclose the limitations of claim 20. However, the combination does not disclose that the antenna dielectric is made of water.
Maxwell disclose a tunable microstrip patch antenna made of water for a hearing device (Abstract, also Paragraph 0021 discloses a microstrip patch antenna, also Paragraph 0005 discloses “The present invention relates to tunable antennas and methods for tuning the operating resonant frequency of an antenna. An exemplary embodiment of the present invention provides a tunable liquid core patch antenna comprising a top-side patch … Also, Paragraph 0030 discloses “In an exemplary embodiment of the present invention, the first liquid can be Toulene, which has a dielectric constant of about 2.38 and a loss tangent of about 0.040, and the second 
Since both Christensen and Nakatsu, and Maxwell disclose a microstrip antenna it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the tunable antenna of Maxwell in the teachings by  Nakatsu and Christensen. The motivation for this would have been providing a tunable antenna to achieve optimal signal receiving capabilities by the device.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (20080056520) and further in view of Nakatsu (20140306846) and Tinaphong.
Regarding claim 23, Christensen and Nakatsu disclose the limitations of claims 20. However the combination does not disclose that the antenna operates in a 2.4Ghz range protocol.
Tinaphong disclose a patch antenna for a hearing device with a transceiver and antenna that are configured to operate within a 2.4 GHz ISM frequency band (Tinaphong, paragraph 0028 discloses “trip antenna 64 situated on the printed circuit board and oriented vertically (when the personal sound amplifier is properly worn by a user) for Bluetooth.TM. 2.4 GHz communication.”). 
Since both Christensen and Nakatsu and Tinaphong disclose a patch antenna for a hearing device it would have been obvious to one of ordinary skilled in the art before 
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652